Case 1:19-cv-24624-MGC Document 16 Entered on FLSD Docket 01/08/2020 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

  JOSE LUIS ARREOLA,                  )
                                      )
        Plaintiff                     )                        Civil Action File No.
  vs.                                 )                        1:19-cv-24624-MGC
                                      )
  RECEIVABLE MANAGEMENT GROUP., INC., )
  and INTELLIRAD IMAGING, LLC         )
                                      )
        Defendants.                   )
                                      )

               DEFENDANT RECEIVABLE MANAGEMENT GROUP, INC.’S
                 RESPONSE TO PLAINTIFF’S STATEMENT OF CLAIM

         COMES NOW Defendant Receivable Management Group, Inc., (“RMG”) and pursuant to

  this Court’s Order on November 20, 2019 (ECF No. 5) and responds to Plaintiff’s Statement of

  Claim (ECF No. 12) as follows:

         RMG does not contest that Plaintiff’s account was a workers’ compensation debt and that

  it sent the letter dated February 12, 2019. Therefore, RMG admits that its letter of February 12,

  2019 is a technical violation of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

  1692 et seq and the Florida Consumer Collection Practices Act (“FCCPA”), Fla. Stat. § 559.55 et

  seq. Plaintiff is not seeking actual damages; therefore, he is limited to recovery of only statutory

  damages under the FDCPA and FCCPA. This single letter to Plaintiff was not a frequent,

  persistent or intentional violation of either the FDCPA or FCCPA. Regardless, RMG is willing to

  resolve Plaintiff’s FDCPA and FCCPA for the statutory maximum of $1,000 for each law - $2,000

  total in statutory damages.

         The only unresolved issue as to Defendant RMG is the reasonableness of Plaintiff’s

  attorney’s fees and costs in connection with his claim against RMG.. Under both the FDCPA and



                                                 -1-
Case 1:19-cv-24624-MGC Document 16 Entered on FLSD Docket 01/08/2020 Page 2 of 3



  FCCPA a successful plaintiff may recover their reasonable attorney’s fees and costs. See, 15

  U.S.C. § 1692k(a)(3) and Fla. Stat. § 559.77(2). On December 23, 2019, RMG’s counsel requested

  an itemization of the amount of fees and costs that Plaintiff has incurred to date.. Plaintiff’s

  counsel has not provided those amounts as of the time of filing this statement. This is not a

  complex case, yet, Plaintiff has retained three separate law firms and four different attorneys are

  handling the case.

                                                       THE LAW OFFICE OF RONALD S.
                                                       CANTER, LLC



                                                       /s/ Ronald S. Canter
                                                       Ronald S. Canter, Esquire
                                                       Bar # 335045
                                                       200A Monroe Street, Suite 104
                                                       Rockville, Maryland 20850
                                                       Telephone: (301) 424-7490
                                                       Facsimile: (301) 424-7470
                                                       rcanter@roncanterllc.com
                                                       Attorney for Defendant Receivable
                                                       Management Group, Inc.

                                                       OF COUNSEL TO
                                                       BEDARD LAW GROUP, P.C.




                                                 -2-
Case 1:19-cv-24624-MGC Document 16 Entered on FLSD Docket 01/08/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          The undersigned does hereby certify that a true and correct copy of the foregoing was
  served upon the individual(s) listed below by Electronic Notification pursuant to ECF procedures
  on this 9th day of January 2020 to:

   Jibrael Hindi                                  Joel Brown
   The Law Offices of Jibrael S. Hindi            The Fair Credit Law Group, LLC
   110 SE 6th St.                                 2541 SW 27 Ave
   17th Floor                                     Suite 300
   Fort Lauderdale, Florida 33301                 Miami, Florida 33133
   jibrael@libraellaw.com                         joelb@fclawgroup.com

   Paul Herman                                    Thomas Patti, III
   Consumer Advocates Law Group, PLLC             The Law Offices of Jibrael S. Hindi
   11A-560                                        110 SE 6th St.
   4801 Linton Blvd.                              17th Floor
   Delray Beach, Florida 33445                    Fort Lauderdale, Florida 33301
   Paherman1956@gmail.com                         tom@jibraellaw.com


                                                  Marissa D. Kelley
                                                  Lewis Brisbois Bisgaard & Smith, LLP
                                                  110 SE 6th Street
                                                  Suite 2600
                                                  Fort Lauderdale, FL 33301
                                                  marissa.kelley@lewisbrisbois.com

                                                      /s/ Ronald S. Canter
                                                      Ronald S. Canter, Esquire
                                                      Attorney for Defendant Receivable
                                                      Management Group, Inc.




                                                -3-
